                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


     ROBERY A. TERRY,                                )
          Plaintiff,                                 )
                                                     )      No.2:18-cv-02100-TLP-jay
                                                     )
     v.                                              )
                                                     )
     NANCY A. BERRYHILL,                             )
     COMMISSIONER OF THE SOCIAL                      )
     SECURITY ADMINISTRATION,                        )
                                                     )
            Defendant.                               )


                 ORDER AFFIRMING DECISION OF THE COMMISSIONER



          Plaintiff appeals Defendant’s denial of his claim for a period of disability and disability

insurance benefits. (ECF No. 9-3 at PageID 53.) The Court affirms the Commissioner’s decision

for the reasons below.

                                           BACKGROUND

I.        Procedural History

          Plaintiff applied for a period of disability and disability insurance benefits in 2014 under

Title II, sections 216(i) and 223(d), respectively, of the Social Security Act (ECF No. 9-3 at

PageID 53; Transcript. 17),1 alleging disability because of a herniated disk in his back; multi-

joint, neck, and back pain; nerve damage; arthritis; bilateral pulmonary emboli; and leg

weakness. (ECF No. 9-7 at PageID 219; Tr. 179.) The relevant time for Plaintiff’s Title II claim



1
  ECF citations refer to filings on CM/ECF, while Transcript (Tr) refers to the consolidated
record.
                                                    1
is from the alleged onset date of May 15, 2014, until December 31, 2014, the date when his

insured status expired. (ECF No. 9-3 at PageID 53; Tr. 17.) The Administrative Law Judge

(“ALJ”) applied a five-step sequential evaluation process to determine whether Plaintiff is

disabled under 20 C.F.R. § 404.1520(a). (ECF 9-3 at PageID 53–54; Tr. 18–19.)

       Applying that process, the ALJ determined that Plaintiff suffered from lumbar and

cervical degenerative disk disease. (ECF 9-3 at PageID 54; Tr. 19.) These conditions are severe

impairments under 20 C.F.R. § 404.1520(c). Even so, the ALJ found that he did not have an

impairment or combination of impairments listed in or medically equal to one in 20 C.F.R. part

404, subpart P, appendix 1 (“appendix 1”). (ECF No. 9-3 at PageID 57; Tr. 22.) The ALJ also

found that Plaintiff had the residual functional capacity (“RFC”) to perform light work under 20

C.F.R. § 404.1567 and; therefore, denied his application. (ECF No. 9-3 at PageID 58, 63; Tr. 23,

28.) The Appeals Council denied Plaintiff’s request for review (ECF No 9-3 at PageID 37–41;

Tr. 1–5.)

       Plaintiff now appeals to this Court arguing that the ALJ made a procedural error in

processing the application. (ECF No. 11 at PageID at 602.) Plaintiff alleges the ALJ did not

have a legitimate basis to deny disability benefits, erred in applying the law, and that the ALJ’s

decision is unsupported by substantial evidence. (Id.)

II.    Relevant Medical Evidence

       A.      Back Pain—Medication and Treatment History

       Plaintiff took a variety of pain medications to address his alleged back pain over the

years. Plaintiff alleges he suffered from severe back pain along with radicular pain in his left leg

and arm that he describes as “spiking.” (ECF No. 9-3 at PageID 84–85; Tr. 48–49.) His

physician, internal medicine specialist Dr. N. Shekoni, treated him from 2012 until May 2014.



                                                 2
(ECF No. 9-8 at PageID 382, 421; Tr. 341, 380.) Dr. Shekoni took a conservative approach to

the pain management, having Plaintiff return to the clinic every few months and prescribing

several pain medications. (ECF No. 9-3 at PageID 57; ECF No. 9-9 at PageID 362–98, 433–38

551–52; Tr. 22, 324–60, 392–97, 509–10.) That said, Plaintiff reported being in higher levels of

pain at times, but Dr. Shekoni told him to continue his existing medications—even when in

“extreme distress”—rather than providing Plaintiff new prescriptions, increasing dosages,

ordering additional treatment, or requiring Plaintiff to return to the clinic more often. (ECF No.

9-8 at PageID 337–61; Tr. 296–320.) There is nothing the record to suggest this treatment was

insufficient. In fact, pharmacy records show that Plaintiff failed to fill his prescription for one of

the medications on its scheduled dates. (ECF No. 9-9 at PageID 551–52.; Tr. 509–510.) He also

reported medication usage inconsistent with his refill history to his consulting physician, family

medicine specialist Dr. Randall Wisdom, when telling how he addressed pain which radiated to

his left foot, perineal region, and both arms (ECF No. 9-8 at PageID 461; Tr. 420.)

       B.      Mental Impairments

       In 2015, clinical psychologist Dr. Yvonne Osborne evaluated Plaintiff’s mental

condition. (ECF No. 9-8 at PageID 475; Tr. 434.) She noted that Plaintiff had mild impairments

in socially interacting and concentrating; persisting or maintaining pace; and a moderate

impairment in adapting to changes in a work setting. (ECF No. 9-3 at PageID 55–57, 474–77;

Tr. 20–22, 434–37.) Yet Plaintiff’s admission in his function report during the relevant period

describing himself as “mutable” and that he handled stress “fairly well” contradicts Dr.

Osborne’s later finding of moderate impairment. (ECF No. 9-7 at PageID 237; Tr. 197.) The

consulting medical examiner Dr. Janise Hinson largely concurred with Dr. Osborne’s findings,




                                                  3
except that she found Plaintiff had only a mild impairment in adapting to changes. (ECF No. 9-4

at PageID 129-130; Tr. 91–92.)

       C.      Physical Impairments

       Plaintiff’s lumbar issues began in 2009 when he underwent an L4-L5 discectomy. (ECF

No. 9-8 at PageID306; Tr. 265.) Later, additional imaging taken when Plaintiff was in a car

accident revealed minimal C5-6 intervertebral disc space narrowing and mild L4-5 degenerative

disk disease. (Id.) An MRI of the lumbar spine revealed a minor, stable perineural scar at the

L4-5 vertebrae and a slight progression of his degenerative disk disease. (ECF No. 9-8 at

PageID 302–07; Tr. 261–66.) That said, the central canal and right foramen were normal, and

the upper lumbar segments had no disk abnormality. (Id.) An MRI of the of the cervical spine

showed mild C5–6 spondylosis with no significant canal stenosis, no significant compromise of

the right neural foramen, and that the left neural foramen was widely patent. (Id.)

       During the period at issue in 2014, Plaintiff participated in a consultative examination

with Dr. Wisdom. (ECF No. 9–8 at PageID 460; Tr. 419.) Among other findings, Dr. Wisdom

noted Plaintiff had a normal range of motion in both the upper and lower extremities, had good

muscle strength and 5/5 grip strength, and could reach overhead in all directions. (ECF No. 9–8

at PageID 460–70; Tr. 419–29.)

       But Plaintiff alleges his pain did not improve. So he sought emergency treatment in 2014

due to back pain. (ECF No. 9-9 at PageID 563; Tr. 521.) Medical imaging performed at the time

revealed degenerative changes in the lumbar spine without acute findings. (Id.) That same

month, a cervical x-ray revealed early degenerative disk disease with normal curvature and no

acute findings. (ECF No. 9-8 at PageID 458; Tr. 417.) And a lumbar x-ray showed moderate

degenerative disk disease with minimal scoliotic curve in the lumber spine. (ECF No. 9-8 at



                                                4
PageID 459; Tr. 418.) The ALJ found that since these images showed no compromise of a nerve

root or spinal cord, the treatment records did not support Plaintiff’s allegations of pain and the

limitations that comes with them. (ECF No. 9-3 at PageID 62; Tr. 26.)

        Plaintiff also argues that he had a shoulder injury in 2015. But the ALJ properly chose

not to consider Plaintiff’s alleged shoulder injury since the relevant period ended on December

31, 2014. (ECF No. 9-3 at PageID 56; ECF No. 9-9 at PageID 556; Tr. 20, 514.)

                                    STANDARD OF REVIEW

       Courts evaluate an ALJ’s social security decision with a deferential standard. “In social

security cases, the Commissioner determines whether a claimant is disabled within the meaning

of the Social Security Act and thereby entitled to benefits.” Blakley v. Comm’r of Soc. Sec., 581

F.3d 399, 405 (6th Cir. 2009) (citing 42 U.S.C. § 405(h) (2018)). The district court’s review of

that determination “is limited to whether the ALJ applied the correct legal standards and whether

the findings of the ALJ are supported by substantial evidence.” Id. (citing Key v. Callahan, 109

F.3d 270, 273 (6th Cir. 1997)).

       Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 534 (6th Cir.

2001). “Substantial evidence requires more than a mere scintilla, but less than a preponderance;

substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Miller v. Comm’r of Soc. Sec., 811 F.3d 825, 833 (6th Cir. 2016)

(internal quotation marks and citations omitted). “[I]f substantial evidence supports the ALJ’s

decision, [the] [c]ourt defers to that finding ‘even if there is substantial evidence in the record

that would have supported an opposite conclusion.’” Blakley, 581 F.3d at 406 (quoting Key, 109

F.3d at 273); see also Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007) (“When deciding



                                                  5
under 42 U.S.C. § 405(g) whether substantial evidence supports the ALJ’s decision, we do not

try the case de novo, resolve conflicts in evidence, or decide questions of credibility.”). That

said, the reviewing court must find a lack of substantial evidence when the ALJ fails to follow

agency rules and regulations, “even where the conclusion of the ALJ may be justified based upon

the record.” Miller, 811 F.3d at 833 (internal citation and quotation marks omitted).

                                            ANALYSIS

I.     The Disability Test

       Under the Social Security Act, the first question is whether Plaintiff is disabled.

Congress defined “[d]isability” as “the inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment . . . which has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §

423(d)(1)(A). The ALJ uses a five-step evaluation to determine whether a person has a disability

under the Social Security Act. 20 C.F.R. § 404.1520(a)(4)(i–v). The applicant bears the burden

of proving the first four steps. See Her v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th Cir.

1999) (citing Bowen v. Yuckert, 482 U.S. 137, 146 (1987)). But, at the fifth step, “[t]he burden

of proof shifts to the Commissioner . . . [to prove] that there is work available in the economy . . .

” that Plaintiff can perform. Her, 202 F.3d at 391.

       The ALJ first looks at whether the applicant is currently engaged in substantial gainful

activity (“SGA”). See 20 C.F.R. § 404.1520(a). SGA is “work activity that involves doing

significant physical or mental activities.” 20 C.F.R. § 416.972(a)(4)(i). If applicant is engaged

in SGA, then the analysis ends there. See 20 C.F.R. § 404.1520(a)(4)(i).

       The ALJ then analyzes in the second step whether the applicant has a medically

determinable impairment, or a combination of impairments, that meets the definition of “severe.”



                                                  6
See 20 C.F.R. § 404.1520(a)(4)(ii). An impairment is “severe” if it significantly curtails the

person’s ability to perform basic work activities. See 20 C.F.R. § 416.21. But the impairment is

not severe if the medical information establishes only a “slight abnormality or a combination of

slight abnormalities that would have no more than a minimal effect on an individual’s ability to

work.” Id.

       Third, the ALJ must determine whether the applicant’s impairments either meet or

medically equal the criteria of an appendix 1 listing. 20 C.F.R. § 404.1520(a)(4)(iii). If so, then

the applicant is disabled. Id. If not, then the ALJ determines the applicant’s “residual functional

capacity” (“RFC”) to perform past work. 20 C.F.R. § 404.1545. RFC refers to an individual’s

ability to do physical and mental work on a sustained basis despite the limitations from the

impairments. 20 C.F.R. § 404.1520(e).

       Fourth, if he has the RFC to perform the requirements of his past relevant work, the

applicant is not disabled, and the analysis ends here. See 20 C.F.R. § 404.1520(a)(4)(iv). But if

the applicant does not have the RFC, then the analysis goes on to the fifth and final step. Id.

Finally, if the ALJ determines the applicant does not have adequate RFC then the ALJ will

evaluate the applicant’s ability to do any other work given his RFC, age, education, and work

experience. See 20 C.F.R. § 404.1520(a)(4)(v). If the applicant cannot perform other work, then

he qualifies as disabled. Id.

II.    Substantial Evidence Supports the ALJ’s Determinations

       While Plaintiff is undisputedly not engaged in substantial gainful activity, satisfying step

one, Plaintiff argues that the ALJ erred in its determination about the severity of Plaintiff’s

impairments in step two. (ECF No. 11 at PageID 604, 606–07.) Plaintiff contends that when the

ALJ refused to recognize mental impairments and nerve damage as “severe,” that the ALJ gave



                                                  7
too much weight to the consulting physicians’ findings and gave too little weight to those

physicians who examined Plaintiff. (Id.) He says that the ALJ “attempted to discredit the

consultative physicians by nothing more than speculation.” (ECF No.11 at PageID 606.) This

Court finds Plaintiff’s arguments unpersuasive and finds that substantial evidence supports the

ALJ’s determinations.

       ALJs must weigh medical opinions, and they “are not bound by any findings made by

State agency medical or psychological consultants, or other program physicians or

psychologists.” 20 C.F.R. § 404.1527(e)(2)(i). Instead, the ALJ evaluates these experts’

findings and decides which expert “wins.” Justice v. Comm’r Soc. Sec., 515 F. App’x 583, 588

(6th Cir. 2013). Here, the ALJ properly fulfilled his role by resolving the conflict between

disputing experts. Dr. Osborne, who performed the mental status examination on Plaintiff,

determined that he had mild impairments in concentration, persistence, and pace, and social

interaction; and a moderate impairment in adapting to change. (ECF No. 9-8 at PageID 478; Tr.

437.) Dr. Janise Hinson found that all of Plaintiff’s impairments, including his ability to adapt to

social change, were only mild. (ECF No. 9-3 at PageID 56–57; Tr. 21–22, 91–92.)

       Dr. Osborne’s findings contradicted Plaintiff’s own assessment that he was “mutable”

and handled stress “fairly well.” (ECF No. 9-7 at PageID 237; Tr. 197.) See Warner v. Comm’r

of Soc. Sec., 375 F.3d 387, 389 (6th Cir. 2004) (finding that the ALJ properly disregarded the

doctor’s conclusions when they contradicted Plaintiff’s own testimony). In contrast, Dr.

Hinson’s opinion was supported by the record. (ECF No. 9-3 at PageID 57; ECF No. 9-7 at

PageID 237; Tr. 22,97.) Citing Walker v. Secretary of H.H.S, 980 F.2d 1066, 1071–72 (6th Cir.

1992), Plaintiff argues that the ALJ must defer to the examining physician and should give valid

reasons before granting greater weight to a non-examining physician. Here the ALJ had valid



                                                 8
reasons for relying on Dr. Hinson’s opinion. Above all, the doctors considered most of

Plaintiff’s mental impairments “mild” and Plaintiff received no treatment or medication for

mental impairments. (ECF No. 9-4 at PageID 129; Tr. 92). And so Plaintiff cited no medical

evidence to the contrary. Thus, this Court finds that substantial evidence supports the ALJ’s

determination. (ECF No. 9-3 at PageID 57; Tr. 22.)

       Plaintiff also seems to argue that the ALJ should have considered nerve damage a severe

impairment. (ECF No.11 at PageID 604.) Plaintiff then asserts without support in the record or

from caselaw that “evidence of a surgery or dislocation proves more than adequate objective

medical evidence to support a claimant’s complaints of continued pain.” (Id.) Indeed, x-rays of

the lumbar and cervical spine in the record show no indications of nerve damage. (ECF No. 9-8

at PageID 458–59; Tr. 26, 417, 418.) The Court need not speculate here. The ALJ correctly

determined that any potential nerve damage was not severe.

       Because he determined that Plaintiff had at least one severe impairment, the ALJ next

assessed Plaintiff’s ability to work. In the assessment, the ALJ considered if all impairments in

combination would leave Plaintiff unable to work. Since the ALJ followed the correct procedure

by specifically mentioned that he analyzed the impairment as a whole, the failure to find

additional severe impairments is not a reversible error or grounds for remand. See Fisk v. Astrue,

F. App’x 580, 583 (6th Cir. 2007); Pasco v. Comm’r of Soc. Sec., 137 F. App’x 828, 842 (6th

Cir. 2005).

III.   Substantial Evidence Supports The ALJ’s Medical Equivalence Analysis

       In step three of the disability analysis, the ALJ determines whether the applicant’s

impairments either meet or medically equal the criteria of an appendix 1 listing. 20 C.F.R. §

404.1520(a)(4)(iii). Plaintiff argues that the ALJ incorrectly applied the policy of medical



                                                 9
equivalence by giving only “lip service” to the totality of impairments when determining

whether they equaled a listing-level impairment. (ECF No. 11 at PageID 6.) That said,

Plaintiff’s analysis exhibits several flaws.

       First, Plaintiff fails to show which of the many potential appendix 1 listings his

impairments equal. Id. Second, Plaintiff’s claims that the ALJ failed to “take a step back” and

see how the impairments “make the other symptoms feel more severe.” Third, Plaintiff alleges

that the ALJ erred by not specifying each individual impairment considered in combination.

These arguments both misstate the requirements of 20 C.F.R. § 404.1526 and contradict modern

caselaw. (ECF No. 11 at PageID 6–7.) That regulation “does not state that the ALJ must

articulate, at length, the analysis of the medical equivalency issue.” Bledsoe v. Barnhart, 165 F.

App’x 408, 411 (6th Cir. 2011). In Bledsoe, the Sixth Circuit affirmed the ALJ’s decision even

though he did not repeat all the facts in step three because the ALJ had once described the

medical evidence, made findings of fact, and stated that he considered all the impairments

together. 165 F. App’x at 411. Similarly, here the ALJ stated his findings were based on

“careful consideration of the entire record” (ECF 9-3 at PageID 54; Tr. 19) and his decision

discusses each impairment in detail during the step two analysis. (ECF 9-3 at PageID 54–57; Tr.

19–22.)

       Additionally, the ALJ’s heading for the step three analysis specifically says that Plaintiff

did not have a “combination of impairments” that equaled a listing. (ECF No. 9-3 at PageID 57;

Tr. 22.) One of Plaintiff’s own cited cases supports this notion, saying “the fact that each

element of the record was not discussed individually hardly suggests that the totality of the

record was not considered, particularly in view of the fact that the ALJ specifically referred to ‘a

combination of impairments’ in deciding that [the claimant] did not meet the ‘listings.’” Gooch



                                                 10
v. Sec’y of H.H.S., 833 F.2d 589, 592 (6th Cir. 1987). Requiring the ALJ to spell out each step-

three factor’s weight would lead to a heightened articulation standard that would be inconsistent

with Sixth Circuit precedent. Bledsoe, 165 F. App’x at 411. Since Plaintiff does not argue that

the ALJ erred in not finding a specific equivalent disability listing, and the ALJ properly

considered all impairments in accordance with regulations and caselaw, substantial evidence

supports the finding that Plaintiff did not equal a listing level impairment. (ECF 9-3 at PageID

54–57; Tr. 19–22.)

IV.    The ALJ Properly Found that Plaintiff Could Perform a Full Range of Light Work

       Even though it is not listing level, because Plaintiff has a severe impairment, the ALJ

(and now the Court) moves to the fourth step of the disability analysis. This step calls for the

ALJ to assess Plaintiff’s Residual Functional Capacity (“RFC”) to work despite the combined

effects of all of their limitations supported by the record. 20 C.F.R. § 404.1545. To do so, the

ALJ applied a two-step process. (ECF No. 9-3 at PageID 58; Tr. 23.) First, he analyzed the

“medically determinable physical or mental impairment[s] that could reasonably be expected to

produce [claimants] symptoms, such as pain.” 20 C.F.R. § 404.1529(b). Second, the ALJ

evaluated the severity of the symptoms to determine how they limited Plaintiff’s ability to

function. 20 C.F.R. § 404.1529(c)(1). In doing this, the ALJ compared the objective medical

evidence with Plaintiff’s statements to determine whether there were inconsistencies in the

evidence and if there were conflicts between Plaintiff’s statements and the evidence. 20 C.F.R.

§ 404.1529(c)(2).

       Plaintiff argues that the ALJ’s finding that he could perform full range of light work is

unsupported by the record, that the ALJ gave improper weight to competing expert opinions, and

that the ALJ improperly considered the weight of Plaintiff’s subjective pain. (ECF No. 11 at



                                                11
PageID 7–9.) Yet this Court finds that the ALJ’s determinations are supported by substantial

evidence.

       For instance, while the ALJ found that Plaintiff’s medically determinable impairments

could reasonably be expected to produce his symptoms, he also determined that Plaintiff’s

statements about the “intensity, persistence and limiting effects of these symptoms” are

inconsistent with medical evidence. (ECF No. 9-3 at PageID 59; Tr. 24.) When such

inconsistencies are present, “an ALJ may properly consider the credibility of the claimant.”

Walters v. Comm’n of Soc. Sec., 127 F.3d 525, 531 (6th Cir. 1997). The ALJ’s credibility

findings are “accorded great weight and deference, particularly since an ALJ is charged with the

duty of observing a witness’s demeanor and credibility.” Id. (citing Villarreal v. Sec’y of Health

and Human Servs., 818 F.2d 461, 463 (6th Cir. 1987). To evaluate subjective complaints of

disabling pain, the ALJ evaluates:

            (1) daily activities; (2) the location, duration, frequency, and intensity of pain or other
            symptoms; (3) precipitating and aggravating factors; (4) the type, dosage,
            effectiveness, and side effects of any medication taken to alleviate pain or other
            symptoms; (5) treatment, other than medication, received for relief of pain or other
            symptoms; (6) any measures used to relieve pain or other symptoms; and (7) other
            factors concerning functional limitations and restrictions.

Curler v. Comm’r of Soc. Sec., 561 F. App’x 464, 474 (6th Cir. 2014) (citing C.F. R. § 404.

1529(c)(1)–(3)).

       If an applicant’s claims “regarding symptoms, or their intensity and persistence, are not

supported by the objective medical evidence, the ALJ must make a determination of the

credibility of the applicant in connection with his or her complaints ‘based on a consideration of

the entire case record.’” Rogers v. Comm’r of Soc. Sec., 484 F.3d 234, 248 (6th Cir. 2007). The

ALJ must “explain his credibility determinations in his decision such that it ‘must be sufficiently

specific to make clear to the individual and to any subsequent reviewers the weight the

                                                  12
adjudicator gave to the individual’s statements and the reasons for that weight.’” Id. (citing SSR

96-7P). The ALJ’s credibility assessment is “virtually unchangeable” if the ALJ cites

substantial, “legitimate evidence to support his conclusions.” Ulman v. Comm’r of Soc. Sec., 693

F.3d 709, 713–14 (6th Cir. 2012); Ritchie v. Comm’r of Soc. Sec., 540 F. App’x 508, 511 (6th

Cir. 2013).

       The ALJ here appropriately found that Plaintiff’s allegations of pain were unsupported by

medical evidence. (ECF No. 9-3 at PageID 61; Tr. 26.) While Plaintiff alleged significant issues

with movement, physical examinations show Plaintiff had a normal gait, intact tandem walking,

normal ranges of motion, full strength, and intact sensations. (ECF No. 9-3 at PageID 88; ECF

No. 9-8 at PageID 463; ECF No. 9-9 at PageID 594; Tr. 52, 422, 552.) Additionally, lumbar and

cervical x-rays during the relevant period found that Plaintiff had only moderate degenerative

disk disease and early degenerative disk disease, respectively. (ECF No. 9-8 at PageID 458–59;

ECF No. 9-9 at PageID 594; Tr. 417–18, 552.)

       The ALJ determined that these images, as well as those taken before the onset period,

showed no nerve root or spinal canal compromise to back up Plaintiff’s claims of radiating pain.

(ECF No. 9-3 at PageID 59; ECF No. 9-8 at PageID 292–93, 303, 305; Tr. 24, 26, 251–52, 263,

265.) These objective images even more support the ALJ’s determination that Plaintiff could

perform light work. See Downs v. Comm’r of Soc. Sec., 634 F. App’x 551, 553 (6th Cir. 2016)

(holding that diagnostic evidence revealing mostly mild-to-moderate findings and no significant

degeneration supported ALJ’s RFC determination). Although not mentioned in the RFC

analysis, Plaintiff’s appearance and behavior during examinations further suggest he did not have

a severe mental impairment. (ECF No. 9-8 at PageID 427, 431, 462, 467, 475; ECF No. 9-9 at

PageID 562; Tr. 386, 390, 421, 426, 434, 520.) See Stankoski v. Astrue, 532 F. App’x 614, 619



                                                13
(6th Cir. 2013) (finding that Plaintiff’s claim of severe disability was unsupported by objective

medical evidence).

       That said, objective evidence alone cannot discredit subjective claims of pain. See

Kirkland v. Comm’r of Soc. Sec., 528 F. App’x 425, 427 (6th Cir. 2015). But that evidence

combined with medical opinions has been enough to undercut such claims. Id. The ALJ

properly weighed the expert opinions and gave sufficient reasoning for his decision when he

evaluated Plaintiff’s RFC and subjective claims of pain. Plaintiff argues that the ALJ improperly

discredited consultative physicians by mere speculation and gave too much weight to non-

examining physicians’ opinions. (ECF No. 11 PageID at 606–07.) Plaintiff refers to Dr. Randall

Wisdom, who performed a consultative examination. He opined that Plaintiff could lift five

pounds, sit for two hours at a time for a total of seven hours during a workday, and stand for

twenty minutes at a time for a total of two hours in a workday. He also opined that Plaintiff

could walk for ten minutes at a time for a total of ninety minutes during a work day, sometimes

reach overhead, often reach in other directions, and could sometimes “weakly” push with his

arms. (ECF No. 9-8 at PageID 461–470; Tr. 420–429.) In contrast, state agency medical

consultants Dr. Thomas Jeffcoat and Dr. William Hand reviewed the medical record and opined

that Plaintiff could perform light work with occasional stooping. (ECF No. 9-4 at PageID 94–

102; ECF; No. 9-8 at PageID 471; Tr. 57–65, 421.) In his analysis, the ALJ gave little weight to

Wisdom’s opinion and partial weight to Jeffcoat and Hand’s opinions. (ECF No. 9-3 at PageID

63; Tr. 27.)

        The ALJ properly gave Wisdom’s opinion little weight, as it was unsupported by the

record, was inconsistent with objective imaging and prescription records and his own

examination. And those opinions suggest that the doctor provided many opinions in response to



                                                14
the claimant’s display of pain during the examination. (ECF No. 9-8 at PageID 461; Tr. 420.)

For example, Wisdom opined that Plaintiff was limited to occasional overhead reaching and

frequent reaching in other directions. But his own examination showed that Plaintiff could reach

overhead in all directions. (ECF No. 9-3 at PageID 63; ECF No. 9-8 at PageID 462–63, 466; Tr.

27, 421–22, 425.) And Wisdom opined that Plaintiff could weakly push and pull at times, but

Plaintiff showed “good strength” during the examination. (ECF No. 9-8 at PageID 461, 465; Tr.

422, 426.) In contrast, the state medical consultants’ opinions were generally supported by the

record, and the ALJ properly gave those opinions partial weight. (ECF No. 9-3 at PageID 63; Tr.

27.) See Hoskins v. Comm'r of Soc. Sec., 106 F. App’x 412, 415 (6th Cir.2004) (“[S]tate agency

medical consultants are considered experts and their opinions may be entitled to greater weight if

their opinions are supported by the evidence.”)

       Plaintiff’s treatment history also supports the ALJ’s findings. See Curler, 561 F. App’x

at 473 (noting that an ALJ can consider Plaintiff’s lack of treatment when evaluating their

credibility about the severity of their impairments); Helm v. Comm’r of Soc. Sec, 405 F. App’x

997, 1001 (6th Cir. 2011) (holding that modest treatment was “inconsistent with a finding of

total disability). After his 2009 back surgery, Plaintiff relied on conservative treatment with no

major change in pain medication prescriptions, type of treatment, or frequency of treatment.

(ECF No. 9-8 at PageID 365–401, 433–38; Tr. 324–360, 392–97.) Even when Plaintiff

complained of greater levels of pain, his doctor largely instructed him to continue his medication

and treatments rather than new or higher doses of prescriptions, undertaking new treatments, or

increasing how often he visited his doctor. (ECF No. 9-8 at PageID 337–61; Tr. 296–320.)

Plaintiff also stopped his treatments with Dr. N. Shekoni four months after his alleged onset date.




                                                  15
(ECF No. 9-8 at PageID 421; Tr. 380.) This evidence reveals that Plaintiff’s pain was

manageable. And his subjective complaints of pain did not concern his treating physician.

       The ALJ also correctly considered Plaintiff’s non-compliance with his prescription

regimen when assessing credibility. See Ranelllucci v. Astrue, No. 3:11-CV-00640, 2012 WL

4484922, *11 (M.D. Tenn., Sept. 27, 2012) (citing Holley v. Massanari, 253 F.3d 1088, 1092

(8th Cir. 2001) (stating that an ALJ may consider noncompliance with treatment when assessing

credibility). Plaintiff’s pharmacy records show that he did not consistently fill one of his pain

prescriptions. (ECF No. 9-8 at PageID 462; ECF No. 9-9 at PageID 551–52; Tr. 421, 509–10.)

Since Plaintiff provided no evidence that financial constraints prevented him from filling his

Lyrica prescription, logic dictates that he would have either gone long periods without taking

that pain medication or he did not take the correct dosage. That Plaintiff still would have had

“gaps” where he was unmedicated does not erase his own failure to fill his prescription. (ECF

No. 9-3 at PageID 62; Tr. 26.)

       Lastly, Plaintiff’s additional arguments on behalf of his credibility are not persuasive.

Plaintiff cites to Carrier v. Sullivan, 944 F.2d 243, (5th Cir. 1991) to argue that subjective

complaints which are recorded in a physician’s notes are automatically given credibility. (ECF

No. 11 at PageID 610.) But Plaintiff’s cited case does not contain this proposition. Plaintiff also

argues that his 2015 shoulder injury should be considered since its cause is unknown. Plaintiff

provided no relevant caselaw to support this claim. As previously mentioned, the ALJ properly

disregarded Plaintiff’s complaints of shoulder pain since it was reported after the relevant time

period. (ECF No. 9-3 at PageID 56; ECF No. 9-9 at PageID 556; Tr. 20, 514.)




                                                 16
       After taking the above factors and others required by 20 C.F. R. § 404.1529(c)(1)–(3)

into account, substantial evidence supports the ALJ’s properly determined finding of Plaintiff’s

RFC.

V.     The ALJ Properly Found that Plaintiff Could Perform a Full Range of Light Work

       Substantial evidence supports the ALJ’s finding that Plaintiff could perform a full range

of light work existing in significant numbers in the national economy. 20 C.F.R. § 404.1565,

404.1569, 404.1569(a). Based on Plaintiff’s RFC, age, education, and work experience along

with the Medical-Vocational Guidelines, 20 C.F.R. Part 404, Subpart P, Appendix 2, the ALJ

determined that Plaintiff possessed the ability to meet all or substantially all the demands of light

work. By considering the factors above, the ALJ properly concluded that Plaintiff could perform

a full range of light work, and thus was not disabled under 20 C.F.R. Part 404, Subpart P,

Appendix 2, Medical-Vocational Rule 202.2.

                                           CONCLUSION

        For all these reasons, the Court AFFIRMS the Commissioner’s decision that Plaintiff

Robert A. Terry is not disabled under the Social Security Act.

       SO ORDERED, this 2nd day of August, 2019.

                                               s/Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE              ….




                                                 17
